Title: To Thomas Jefferson from Albert Gallatin, 19 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Saturday 19 Decer. 1807
                        
                        Should the embargo bill pass & be signed by you to day, have the goodness to send it immediately to me at
                            my house, in order that I may prepare a short circular, have it printed to morrow & be able to send it by to morrow
                            night’s mail. Respectfully Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    